IN THE UNITED STATES DISTRICT COURT

FOR ALASKA

IN THE MATTER OF THE SEARCH OF Case No.: 3:19-mj-00220-MMS

Target Devices Seized from 6236 E. 12"
Ave., Apt #B3, Anchorage, Alaska, on May
13, 2019, as Further Described in
Attachment A

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION
FOR A SEARCH WARRANT

I, JOLEN GOEDEN, being first duly sworn, hereby depose and state as

follows:
INTRODUCTION

1. I make and submit this Affidavit in support of an Application
pursuant to Rule 41 of the Federal Rules of Criminal Procedure for a search
warrant authorizing the search of Target Devices Seized from 6236 E. 12" Ave.,
Apt #B3, Anchorage, Alaska, on May 13, 2019, as Further Described in
Attachment A (hereinafter “Target Devices”). I write this Affidavit based on my
personal investigation as well as the reports and statements of other law
enforcement officers. I have no reason to believe the information relayed to me by
other law enforcement officers is unreliable.

2. There is probable cause to believe that execution of a search warrant

on Target Devices will lead to evidence, fruits, and instrumentgalities of violations

  
  

MAY 2.2 2018

Case 3:19-mj-00220-MMS Document 1-1 Filed 05/22 Page 1 of 28
of prohibited person in possession of a firearm (felon in possession), in violation
of 18 U.S.C. § 922(g)(1); drug trafficking, in violation of 21 U.S.C. § 841(a)(1);
conspiracy to commit drug trafficking, in violation of 21 U.S.C. § 846; and use of
a communications facility, in violation of 21 U.S.C. § 843(b), that have been
committed, are being committed, and will be committed, including evidence that
Target Devices were used in furtherance of these violations. It will also aid in the
identification of individuals who are committing these violations.
AFFIANT BACKGROUND

3. Iam a Special Agent (SA) with the Federal Bureau of Investigation
(FBI), and have been since April 2004. In this assignment I have investigated a
number of violations of United States Code. For the past several years, I have
specialized in the investigation of crimes against children including but not limited
to internet crimes against children, online enticement of children, child
pornography possession and distribution, and commercial sexual exploitation of
children. Further, I have conducted and participated in a large number of search
warrants, arrest warrants, and interviews of people involved in crimes against
children. | am a member of the Alaska Internet Crimes Against Children Task
Force and routinely discuss the aspects of investigating these types of cases with
other law enforcement and prosecutors. | have also attended trainings specific to
the use of computers in the commission of crimes against children.

4. I have attended several conferences and trainings related to online

child exploitation investigations with an emphasis in online~five}tigations

 
  

MAY 22 2019

2
Case 3:19-mj-00220-MMS Document 1-1 Filed 05/2 Page 2 of 28
involving the trafficking of child pornography: Innocent Images Online Basic
Training Program; Violent Crimes Against Children Forensic Interviewing; and
several trainings related to specific programs and applications used in the
trafficking of child pornography.

as ] am also the supervisor for the Violent Crime Squad at the
Anchorage FBI Office. In addition to the crimes against children matters
described above, I have also been directly involved in and supervised cases
involving the distribution/sale of narcotics and guns, felon in possession cases,
threat cases, bank robbery, conspiracy, and a number of other federal violations.

RELEVANT STATUTES

6. 18 U.S.C. § 922(g)(1) prohibits any person who has been convicted
in any court of a crime punishable by a term of imprisonment exceeding one year
to ship or transport in interstate or foreign commerce, or to possess in an affecting
interstate and foreign commerce, any firearm or ammunition, which has been
shipped or transported in interstate or foreign commerce.

7. 21 U.S.C. § 841 prohibits a person from knowingly or intentionally
manufacturing, distributing, or dispensing, or possessing with intent to
manufacture, distribute, or dispense a controlled substance,

8. 21 U.S.C. § 846 prohibits any attempt of conspiracy to commit any
offense defined in 21 U.S.C. § 841, that is, any attempt or conspiracy to

knowingly or intentionally manufacturing, distributing, or dispensing, or

MAY 22 2019

Case 3:19-mj-00220-MMS Document 1-1 Filed 05/2 Page 3 of 28
possessing with intent to manufacture, distribute, or dispense a controlled
substance.

9, 21 U.S.C. § 843(b) prohibits the knowing and intentional use of a
communication facility in committing or in causing or facilitating the commission
of any act or acts constituting a felony violation of the drug laws as described in
Chapter D of title 21 of the United States Code.

COMMON PRACTICES OF DRUG TRAFFICKERS AND
DRUG TRAFFICKING ORGANIZATIONS

10. Based on my training and experience, information from confidential
informants and other drug investigators, I know that it is common for those
involved in drug trafficking to be in possession of firearms due to its violent and
lucrative nature.

11. Based on my training and experience, information from confidential
informants and other drug investigators. I know that it is common for those involved
in drug trafficking to have large sums of cash in their residence and vehicles, and
that such cash constitutes proceeds from drug trafficking. I also know that it is
common for drug transactions to be conduct with cash at the street level, between
dealers and users.

12. Based on my training and experience, information from confidential
informants and other drug investi gators, I know that it is common for those involved
in drug trafficking to use wire transfers, money orders, and other financial

instruments and services to facilitate drug deals and to send and receive payments

MAY 22 2018
Case 3:19-mj-00220-MMS Document 1-1 Filed 2/19 Page 4 of 28
for drugs, and that records of these financial instruments and services, such as
receipts, bank account numbers, money wire confirmation numbers, wires, and
money orders, can be evidence of drug trafficking.

13. Based on my training and experience, information from confidential
informants and other drug investigators, I know that it is common for those involved
in drug trafficking to use cell phones and other communication devices to arrange,
facilitate, and finalize drug transactions. I also know that cell phones and other
communication devices frequently contain evidence of drug trafficking activity.
such as text messages, call records, pictures, and other records.

14. I know that cell phones are the most common method of
communications today. People use them to make calls, text, and use many other forms
of communications that are built into the phones or can be added to the phones by way
of different applications or programs. I know people use these communications to
conduct illicit activities and that the phones keep a record of these conversations. I
also know that people use their phones to take pictures of themselves and illicit
activities.

15. | Based upon my training, experience and participation in these and other
financial/drug trafficking investigations, and based upon my conversations with other
experienced law enforcement agents and officers, with whom I work, I know the
following:

a. The distribution of controlled substances is frequently a continuing

ed in the trafficking of

cost $4 AOR of 28

activity over months and years. Persons/

  
 
  

Case 3:19-mj-00220-MMS Document 1-1 File
illegal controlled substances typically will obtain and distribute
controlled substances on a regular basis, such as a distributor of a legal
commodity would purchase stock for sale. Similarly, such drug
traffickers will maintain an “inventory” which will fluctuate in size
depending upon the demand for and the available supply of the
product. It has been my experience that drug traffickers keep records
of their illegal activities not only during the period of their drug
trafficking violations but also for a period of time extending beyond
the time during which the trafficker actually possesses/controls illegal
controlled substances. The records are kept in order to maintain
contact with criminal associates for future transactions and so that the
trafficker can have records of prior transactions for which the trafficker
might still be owed money or might owe someone else money. Such
records may be found in the form of text messages on cell phones, or
emails on targets’ computers, tablets, digital cameras or other portable
media devices, or smart phones.

b. It is common for members of drug trafficking organizations to
maintain records evidencing their illegal activities including books,
ledgers, receipts, notes and other papers relating to the transportation,
ordering, possession, sale and distribution of drugs and the collection
and transportation of drug proceeds. I also know that the

aforementioned records are frequently mguatajned in the drug

Case 3:19-mj-00220-MMS Documéht 1-1 File (22 AY Bayer 28
trafficker’s residence and sometimes in the traffickers’ vehicle(s),
computers, tablets, smart phones, digital cameras or other portable
media devices.

c. I know that evidence of excessive wealth is probative evidence of
crimes involving greed, to include the distribution of controlled
substances. Therefore, receipts showing the expenditure of large sums
of money and/or the expensive assets themselves is evidence of drug
trafficking. I also know that drug traffickers commonly keep the
expensive assets themselves and/or documentation of the purchase of
the asset (receipts, warranty cards, etc.) in or about their residences,
and sometimes in their vehicles, businesses, smart phones, tablets,
computers or portable media devices.

d. It is increasingly common for members of drug trafficking
organizations to utilize direct cash deposits into a conspirator’s bank
accounts to facilitate the movement of United States currency
throughout the trafficking organization’s area of operations. I know
that members of drug trafficking organizations will utilize nominee
depositors to disguise the origination of the funds and to break up the
amount being deposited by any one person. I know that the actual
owner of the currency will commonly provide the nominee depositor
with handwritten information concerning the intended recipient's

name and account number and amounts of to be deposited. |

MAY 22 2019

Case 3:19-mj-00220-MMS Document 1-1 Filed O 19 Page 7 of 28
also know that, in an attempt to keep track of the proceeds, it is
common for the drug traffickers and/or nominee depositors to maintain
copies of the deposit slips. I also know that the aforementioned items
are frequently maintained in the drug traffickers and/or nominee
depositor’s residence, businesses, or vehicles. In addition, drug
traffickers can keep such records on their smart phones, tablets,
computers, or portable media devices.

e, Itis common for members of drug trafficking organizations to take or
cause to be taken, photographs and/or videos of themselves and their
conspirators and associates. It is also common for members of drug
trafficking organizations to take or cause to be taken, photographs
and/or videos of themselves and/or their conspirators with controlled
substances, large sums of money, guns and expensive assets (i.e.
jewelry, luxury cars), I also know that the aforementioned items are
frequently maintained in drug traffickers’ residences or businesses, or
in their computers, tablets, smart phones, digital cameras and other
portable media devices.

f. In some instances, the same information or data can be
restored/recovered from a forensic examination of a computer as you
will find following an examination of portable media devices such as

thumb drives, removable hard drives, or even digital cameras. This

  
 
  

thumb drives and

MAY 22 2019
/19 Page 8 of 28

rationale is true mainly because devices s

Case 3:19-mj-00220-MMS Documéht 1-1 Filed ¢
removable hard drives are commonly used to save computer internal
hard drive space and the data or information maintained within is more
commonly pulled from a computer to begin with, For instance, while
digital cameras provide the ability to back up documents, records, or
lists upon their own built in media storage space.

INVESTIGATION AND PROBABLE CAUSE

16. On April 2, 2019, FBI agents received information from an Alaska
State Trooper (AST) that, on the evening of April | 2019, he had conducted a car
stop, during which time Minor Victim | had been identified as a passenger. The
Trooper noted that, at the time of the car stop, Minor Victim | did not have any
legal identification, and had only four dollars in her possession. Minor Victim 1
also had a backpack in her possession; however, this backpack contained only
underwear. Minor Victim | was subsequently transported to MYC.

17. On April 18, 2019, and again on April 29, 2019, FBI agents
interviewed Minor Victim 1 at MYC. Minor Victim | provided the following
information:

a. Minor Victim 1 noted she had been “on the run” for five months,
beginning in December or January 2019. While searching for a
place to live immediately after running away from home in

December or January 2019, Minor Victim | reached out to a twenty-

MAY 22 2019

Case 3:19-mj-00220-MMS Document 1-1 Filed 05/22/19 Page 9 of 28
one-year-old male named Adam LNU.! Minor Victim 1’s older
sister had dated Adam LNU, which is how Minor Victim | had
become acquainted with him. Adam LNU responded to Minor
Victim | on Snapchat, stating that she could live with a group of his
friends. Adam LNU sent an adult male named Nick LNU to pick her
up and take her to the residence, located at 6236 E 12" Ave, Apt #
B3, Anchorage, Alaska, The group living at this residence included
Pahua LNU (PH?), Davon LNU (PH), Nick LNU (PH), Quanchee
LNU (PH), Mark LNU (PH), and Banzo LNU (PH).

b. Minor Victim | was shown a series of photos, sourced by the FBI
from the Department of Motor Vehicles (DMY) and public social
media (Snapchat) profiles. Minor Victim | identified the above
referenced individuals as follows: Pahua LNU as Pahoua Chang
(DOB 10/05/92); Davon LNU as Davon Lynn Smith (DOB
8/24/92); Nick LNU as Nicola William Mongo (DOB 01/19/99);
Quanchee LNU as Doquan Lewis (DOB 09/18/97); Mark LNU as
Marcus Andrew Lockett (DOB 8/21/98): and Banzo LNU as Reuben

Williams (DOB 1/7/98).

 

' LNU indicates when the last name of an individual was unknown by the source.

* PH indicates when the phonetic spelling of a name is used because the source did ngt.know the spelling of

an individual’s name.
¢'

 
  

MAY 22 200

Case 3:19-mj-00220-MMS Document 1-1 Filed 05/22/19 ge 10 of 28

 

Wilesin:.,
c. Minor Victim | was concerned this group will retaliate against her if
they find out she is cooperating with law enforcement. She has heard
them, on multiple occasions, describe themselves as part of the Slide
Gang and reference their involvement in shootings,

d. Minor Victim 1 has seen multiple handguns at the residence, in the
possession of both Mongo and Smith. She noted Smith will often
keep his handgun under clothes in his bedroom, She described
Mongo’s weapon as a handgun with a red/purple handle, and
Smith’s as a handgun with a green handle.

e. Minor Victim | also described being forced to work as a prostitute
for Smith, and to being required to provide him with money from
those acts of prostitution.

18. During a March 5, 2019, MYC with a seventeen-year-old female
(hereinafter “Minor Victim 2”), who is a known victim of sex trafficking, Minor
Victim 2 provided the following information:

a. Minor Victim 2 stated that she is fearful to give the FBI information
about sex traffickers such as Devan LNU (PH), because it “would
get her shot.”

b. Minor Victim 2 was shown a photo lineup by the FBI at this time.
Minor Victim 2 identified a picture of Davon Lynn Smith (DOB
8/24/92) as Devan LNU. Minor Victim 2 also identified the

following associates of Smith, giving thei s or nicknames, and

3 MAY 22 2019

Case 3:19-mj-00220-MMS Document 1-1 Filed 0 19 Page 11 of 28
identifying in some cases their relationships with others, as follows:
Pahoua Chang aka "Little Mama" as Smith’s girlfriend; Marcus
Lockett aka "Mark" as Smith’s friend; Nicola Mongo aka "Nick" as
Smith’s friend; and Doquan Lewis aka "Quan or Quanchee" as
Smith’s friend.

. Minor Victim 2 stated that Smith prostitutes girls. Minor Victim 2
has been prostituted by Smith in 2019, Additionally, Minor Victim 2
has witnessed Smith prostitute Minor Victim 1 and a fourteen-year-
old female.

. Minor Victim 2 noted Smith, Mongo and Lewis all carried guns.
Minor Victim 2 stated Mongo owned a red gun, a purple gun, a
black gun and a .32 caliber gun, and carried his guns on his person
of in his car (described as a silver/gray vehicle), Once, when Minor
Victim 2 was in a motel doing dates, Smith, Mongo, and Lewis told
her that if anything happened to her they would come and "air out"
the motel. Minor Victim 2 stated that "air out" meant shoot up the
motel and kill people. Minor Victim 2 later mentioned that Mongo
purchased his gun for $200 and there were 10 bodies associated to
his gun, which she understood to mean that 10 people had been
killed with this gun.

. At the conclusion of the interview, Minor Victim 2 expressed her

concerns about testifying against these individual ear of being

MAY 22 2019

%
Case 3:19-mj-00220-MMS Documeht 1-1 Filed 05/22/19 e 12 of
shot and killed by them or their associates. She believed they were
capable of doing this and expressed that these individuals were
associated with a very big gang with ties to the Lower 48.

19. On May 13, 2019, the FBI executed Federal Search Warrant 3:19-
MJ-00207-MMS at 6236 E 12th Ave., Apt. B3, Anchorage, Alaska (hereinafter
referred to as “the residence.”). The residence is rented and occupied by Pahoua
Chang. In addition, Minor Victims | and 2 told law enforcement that Davon Lynn
Smith, also known as “Drizzy,” lived at the residence with Chang. One witness
specifically noted that Smith and Chang shared a bedroom at the residence.
Smith’s address in law enforcement databases is 631 East 22" Ave., Apt. B1,
Anchorage, Alaska.

20. Dayon Lynn Smith was observed by FBI surveillance leaving the
subject residence at approximately 2:15pm on May 13, 2019 and walking onto E
12'* Ave. As soon as he entered the street, Smith turned around and walked back
towards the subject residence, As FB] SWAT prepared to make entry into subject
residence, Davon Lynn Smith was again observed walking out of the front door of
subject residence onto E 12" Avenue towards a silver BMW, Alaska License Plate
JNP205, parked on E 12th Ave. During his approach of this vehicle, but prior to
attempting to enter the vehicle, Smith was detained by FBI SWAT and searched.
Multiple witnesses described this vehicle as belonging to Smith. FBI SWAT
officers searched Smith, and recovered a set of keys. The key ring found on Smith

included a BMW car key, a silver Walmart key with the inscription “66,” and two

NM MAY 2.2 2019
Page 13 of 28

   

Case 3:19-mj-00220-MMS Document 1-1 Filed 05/2
Sentry keys with the inscription “302” on each key face. Additionally, $725.00 in
cash was found on Smith’s person prior to his transport back to the FBI for
interview.

21. During the search of the residence, FBI agents located a Sentry safe
in the bedroom described by witnesses as having been occupied by Chang and
Smith. FBI agents used one of the Sentry keys from Smith’s key ring to open this
safe. Inside the safe, FBI agents found two clear-colored bags of suspected heroin,
as pictured in the photograph below. This suspected heroin was field tested by
FBI agents on May 14, 2019, and both bags tested positive for heroin. Both bags
were weighed at the FBI’s Evidence Control Center (ECC). One bag weighed
47.3 grams and the other bag weighed 65.6 grams. A scale containing trace
amounts of suspected heroin was also found in the bedroom containing the safe.

//
//
//
//
//
[I
//
H/

//

v MAY 22 2019

Case 3:19-mj-00220-MMS Documeht1-1 Filed 05/22/19 Page 14 of 28
A photograph of the opened safe taken during execution of the search warrant is

below:

 

22. Located in the bedroom closet with the safe were numerous items of
male clothing and shoes.

23. The search warrant authorized the search of the residence for
evidence relating to child pornography offenses, and for evidence relating to the
sex trafficking of minors and through force, fraud, and coercion. The warrant also
authorized search and seizure of electronic devices, including cellular phones, for
evidence of the above crimes. Seized during the search were the Target Devices.

24. Pursuant to the search warrant, law enforcement seized and
examined a cell phone belonging to Chang in order to identify evidence relating to

child pornography and sex trafficking of minors and throu ce, fraud, and

MAY 22 2019

Case 3:19-mj-00220-MMS Documetit 1-1 Filed 05/2 Page 15 of 28
coercion. Located in plain view on the phone were numerous text messages

between Chang, identified as “Lil Mama,” and Smith, identified as “Drizzy.” In

one exchange on March 30, 2019, Chang was upset with Smith and one of his

friends because they were not cleaning up after themselves in the residence. As

part of the ensuing argument that occurred through text messages, Chang accused

Smith of being a heroin dealer on multiple occasions. A copy of the relevant

portion of the text exchange follows:

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lil Mania You don’t have a job

Lil Mama Lmao?
Drizzy Lmao

Lil Mama Use fake pay stubs
Drizzy u so funny lol
Drizzy i'll always win

Lil Mama Lmao

Lil Mama Heroine seller
Drizzy idk what that is

Lil Mama You tryna play stupid

Lil Mama Because you don’t want no cops to read

this
Lil Mama It’s all good tho

 

 

 

 

? | know from my training and experience that LMAO is an acronym meaning “lqx

Case 3:19-mj-00220-MMS Documeht 1-1 Filed 05/22/19

§ my ass off.”

   

MAY 22 2018

ge 16 of 28
 

 

Lil Mama

 
   

Called me a bitch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lil Mama Youre the bitch too
Drizzy what i’m to smart i don’t sell drugs lol
Drizzy what do you do ?
Lil Mama Don’t worry
Lil Mama We all know what you do
Drizzy i'm legally imployed
Drizzy nobody but u is saying that lol
Lil Mama By selling illegal drugs ?
Drizzy what do u do again ?
Drizzy where do u work ?
Lil Mama I do nothing
Lil Mama Lmao
Drizzy i forgot lol
Dizzy do u have a ee : ae mine .. dou
Lil Mama You can Aes , you're
Drizzy how do u pay rent at your house?
Lil Mama Go back to your mom
Drizzy im confused ?
Lil Mama You're homeless

 

; 1 ;
Case 3:19-mj-00220-MMS Document 1-1 Filed 05/22

MAY 22 2019

Page 17 of 28

   

 
 

 

Drizzy

 

 
   

lol i got 50 racks Imao*

 

 

 

 

 

 

 

Drizzy i can get a house anytime i want lmao
Lil Mama From selling heroine
Lil Mama Go get a house then
Drizzy Stoooooo00000pid
//
//
//
H/
//
//
//
//
//
//
i MAY 22 2019
//
//

 

+1 know from my training and experience that a rack is slang for $1000.

Case 3:19-mj-00220-MMS Documel# 1-1 Filed 05/22/19 Page 18 of 28

 
25. On April 16, 2018, Chang and Smith exchanged text messages about
Chang picking up after Smith and Smith’s belief that Chang had taken money
from a pair of jeans that she had folded and put away for him. Chang screen
captured those messages and saved them to her phone. That screen capture is

below:

4:16 ov!) LTE E>

<o ©

Drizzy@ WS >

 

Yeah you always Says it's me just
because | cleaned my room up. |
dislikes how you be leaving your
clothes like thatin the closet. I'ma

clean person , | keep my house
clean . Soif | see messy area, I'ma
cleanit. But with your stupid 40
missing , | didnt take it , BUT ILL
GIVE IT TO YOU when | make it

 

yea i don’t care if it was 1 dollar i
don't respect a thief

sneaky ass ppl stealing an shit

i don’t give a fuck if it's a quarter

  
      
 

| ain't no fucking thief . Don’t call
me that .

You have no respect for me

  

and yes ima think it's you .. cause
that's our closet .. you should be
tryna pretect any money u see or
find or no about in the house ..
when u see money u should be
runnin to me to tell me it's in there
even if i already no it's there ..

this ain‘t bout no respect dumb ass
learn how to use your words ..

causing someone of stealing ain't

GO veo
MAY 22 2019

Case 3:19-mj-00220-MMS Document 1-1 Filed 05/22/19 Page 19 of 28
26. On April 28, 2019, Chang and Smith exchanged messages about
Chang missing money. In response, Smith told Chang that she should store her

money in “the safe.” Chang screen captured that exchange. That message is

 

below:
2:28 of! LTE E>
<e aD
Drizzy @ WY 2 >
l reposted
ok love
wyd
I'm just chilling .

Waiting to get hit up

just at my mom wit buju

Daddy , you haven't touch my part
that | hide in my leagings right ?

hell na
why
I'm missing 2 bills ®

| haven't taken any money out
z a

smh... start putting your shit in the
safe

Why our money always missing ?
V } bY g

 

gton .380
MAY 22 2018

ge 20 of 28

   
auto loaded with 4 rounds of ammunition, a PMC .380 auto loaded with 26 rounds
of ammunition, 5 40-caliber rounds of ammunition, 19 9mm rounds of
ammunition, a Springfield XD magazine with 11 rounds of assorted ammunition, a
magazine with 30 assorted rounds of ammunition, and a PMAG firearm magazine.
Located in plain view during a search of a phone belonging to Smith for evidence
of child pornography, and sex trafficking or minor and through force, fraud, and
coercion were at least two videos showing Smith in possession of what appears to
be a semi-automatic rifle.

21. During a statement to law enforcement following the search, Smith
denied living in the residence, but said he stayed there occasionally. Smith also
denied any knowledge of the safe.

Summary of Probable Cause

42. I submit that there is sufficient probable cause to believe that
evidence, fruits, and instrumentalities of prohibited person in possession of a
firearm (felon in possession), in violation of 18 U.S.C, § 922(g)(1); drug
trafficking, in violation of 21 U.S.C, § 841(a)(1); conspiracy to commit drug
trafficking, in violation of 21 U.S.C. § 846; and use of a communications facility,
in violation of 21 U.S.C. § 843(b), are present within the Target Devices. I make
this conclusion based on the information contained above, which includes:

a. Law enforcement located approximately 100 grams of heroin from a

safe located in the residence, along with a digital scale.

&

   

MAY 22 20i9

ge 21 of 28

  

&
Case 3:19-mj-00220-MMS Document 1-1 Filed 05/22/19
b, Law enforcement located multiple guns in the residence, and
observed in plain view during a search of one of the Target Devices
that is believed to belong to Davon Lynn Smith, aka “Drizzy,” a
person previously convicted of a felony, at least two videos of him in
possession of what appears to be a firearm.

c. As described herein, cellular phones, computers, and other digital
devices can be used to communicate with drug suppliers and
purchasers, as well as with conspirators. In addition, those devices
may contain pictures or videos of drugs, conspirators, or records, or
other similar digital records of illegal activity.

43. Based on my training and experience, all of the information
contained in this Affidavit leads me to believe that there is probable cause to
believe that located in the Target Devices is evidence, fruits, and instrumentalities
of possession of a firearm (felon in possession), in violation of 18 U.S.C. §
922(g)(1); drug trafficking, in violation of 21 U.S.C. § 841(a)(1); conspiracy to
commit drug trafficking, in violation of 21 U.S.C. § 846; and use of a
communications facility, in violation of 21 U.S.C. § 843(b) and (b)(1)(B).

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

44. Based on my knowledge, training, and experience, I know that
electronic devices can store information for long periods of time. Similarly, things
that have been viewed via the Internet are typically stored for some period of time

on the device. This information can sometimes be recover h forensics tools.
MAY 22 2019

; 2 ;
Case 3:19-mj-00220-MMS Documefrit 1-1 Filed 05/2 Page 22 of 28
45. Regarding the Target Devices, there is probable cause to believe that
things that were once stored on these devices may still be stored there, for at least
the following reasons:

a. Based on my knowledge, training, and experience, and based upon
my communications with law enforcement personnel with
specialized technical expertise, I know that computer files or
remnants of such files can be recovered months or even years after
they have been downloaded onto a storage medium, deleted, or
viewed via the Internet. Electronic files downloaded to a storage
medium can be stored for years at little or no cost. Even when files
have been deleted, they can be recovered months or years later using
forensic tools. This is so because when a person “deletes” a file on a
computer, the data contained in the file does not actually disappear;
rather, that data remains on the storage medium until it is
overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space—that is, in space on the storage medium
that is not currently being used by an active file—for long periods of
time before they are overwritten. In addition, a computer’s operating
system may also keep a record of deleted data in a “swap” or

“recovery” file.

MAY 22 2019

2 ;
Case 3:19-mj-00220-MMS Documert 1-1 Filed 05/22/19 Page 23 of 28
c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic
evidence of how a computer has been used, what it has been used
for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations,
artifacts from operating system or application operation; file system
data structures, and virtual memory “swap” or paging files.
Computer users typically do not erase or delete this evidence,
because special software is typically required for that task. However,
it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or

a”

“cache.”
46. Forensic evidence. As further described herein, this application

seeks permission to locate not only electronically stored information that might
serve as direct evidence of the crimes described on the warrant, but also forensic
evidence that establishes how the Devices were used, the purpose of its use, who
used it, and when. There is probable cause to believe that this forensic electronic
evidence might be on the Devices because:

a, Data on the storage medium can provide evidence of a file that was

once on the storage medium but has since been deleted or edited, or

of a deleted portion of a file (such as a parg that has been

MAY 22 2019
Page 24 of 28

   

; ys ;
Case 3:19-mj-00220-MMS Document 1-1 Filed 05/2
deleted from a word processing file). Virtual memory paging
systems can leave traces of information on the storage medium that
show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information
on the storage medium that can reveal information such as online
nicknames and passwords. Operating systems can record additional
information, such as the attachment of peripherals, the attachment of
USB flash storage devices or other external storage media, and the
times the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in
which they were created.

b. Forensic evidence on a device can also indicate who has used or
controlled the device, This “user attribution” evidence is analogous
to the search for “indicia of occupancy” while executing a search
warrant at a residence.

c. A person with appropriate familiarity with how an electronic device
works may, after examining this forensic evidence in its proper
context, be able to draw conclusions about how electronic devices
were used, the purpose of their use, who used them, and when they
were used.

d. The process of identifying the exact electronically stored

information on storage medium that are necessayrtO Yraw an

Case 3:19-mj-00220-MMS Documeri 1-1 Filed 05/22/1 aoe & 5 fly
accurate conclusion is a dynamic process. Electronic evidence is not
always data that can be merely reviewed by a review team and
passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer
and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other
evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose
of its use, who used it, and when it was used, sometimes it is
necessary to establish that a particular thing is not present on a
storage medium.

47. Nature of examination. Based on the foregoing, and consistent with
Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of
the device consistent with the warrant. The examination may require authorities to
employ techniques, including but not limited to computer-assisted scans of the
entire medium, that might expose many parts of the device to human inspection in
order to determine whether it is evidence described by the warrant.

48. | Because this warrant seeks only permission to examine a device
already in law enforcement’s possession, the execution of this warrant does not
involve the physical intrusion onto premises. Consequently, I submit there is
reasonable cause for the Court to authorize execution of the warr t any time in

he d ight.
the day or night MAY 22 2019

Case 3:19-mj-00220-MMS Documétt 1-1 Filed 05/22/19 e 26 of 28
REQUEST FOR SEALING

49. __ This investigation is ongoing. Furthermore, while Davon Lynn
Smith, aka “Drizzy,” has been arrested on a federal drug charge, and has made his
initial appearance on that charge, the full extent of the investigation is not yet
public. There is reason to believe that notification of the existence of this search
warrant and the information contained herein will result in (1) endangering the life
or physical safety of an individual; (2) destruction or tampering with evidence: (3)
intimidation of potential witness; or (4) otherwise seriously jeopardize the
investigation. Individuals identified in this search warrant, or whose identities can
likely be deduced through a careful reading, have expressed concern about their
physical safety as a result of their association with Davon Lynn Smith, aka
“Drizzy.” If this search warrant is publically-filed, these individuals may find
themselves in danger, and may be threatened, harassed, or intimidated.
Furthermore, public filing of the warrant may allow individuals identified herein
and as yet unidentified coconspirators to take steps to conceal or tamper with
evidence which could jeopardize the investigation.

WARRANT AND ORDER REQUESTED

50. In order to obtain evidence, fruits, and instrumentalities of violations
of possession of a firearm (felon in possession), in violation of 18 U.S.C. §
922(g)(1); drug trafficking, in violation of 21 U.S.C. § 841(a)(1); conspiracy to

commit drug trafficking, in violation of 21 U.S.C. § 846; and use of a

a

   

MAY 22 2019
be 27 of 28

  

2 ;
Case 3:19-mj-00220-MMS Documént 1-1 Filed 05/22/19
communications facility, in violation of 21 U.S.C. § 843(b), I seek pursuant to the
application accompanying this Affidavit a search warrant for the Target Devices.
51. [respectfully request that the Court issue a warrant authorizing the
FBI and its authorized representatives, including but not limited to other law
enforcement agents assisting in the above-described investigation, to search Target
Devices in the District of Alaska within 14 calendar days of the issuance of the

requested warrant.

JOLENE GOEDEN
Special Agent

Federal Bureau of Investigation

Subscribed and sworn to before me this
ZZ day of May, 2019

IS] MATTHEW M. SCOBLE
U.S. MAGISTRATE JUDGE
SIGNATURE REDACTED

MATTHRW MW SGOBLE
United States Magistrate Judge
District of Alaska

Anchorage, Alaska

 

 

MAY 22 2019

. 2 ;
Case 3:19-mj-00220-MMS Documerit 1-1 Filed 05/22/19 Page 28 of 28
